                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Willie Johnson,                               )             Civil Action No. 9: 18-3028-RMG
                                              )
                                              )
                       Plaintiff,             )
                                              )                          ORDER
        V.                                    )
                                              )
Bryan P. Stirling; West Price; Sgt. A.        )
Hudson; Sgt. Wright; Emily A. Farr; Dr.       )
Rick Toomey, Director ofDHEC;                 )
Elizabeth Simmons; Dr. Stacy Smith;           )
Lt. Kimberly Story,                           )
                                              )
                       Defendants.            )
~~~~~~~~~~~~~~                                )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 57) recommending that the Court partially dismiss Plaintiffs Complaint. For the reasons

set forth below, the Court adopts the R & R as the Order of the Court and partially dismisses

Plaintiffs Complaint. (Dkt. No. 47.)

I.     Background

       Plaintiff is a pro se individual housed at the Broad River Correctional Institution. He brings

this action pursuant to 42 U.S.C. § 1983. The Court previously dismissed Plaintiffs First Amended

Complaint because it contained vague allegations and pleading deficiencies. (Dkt. No. 29.) The

Plaintiff filed a motion to reconsider the Court' s order dismissing his case. (Dkt. No. 32.) The

Court granted Plaintiffs motion to reconsider, vacated the prior order dismissing the First

Amended Complaint, and referred the case back to the Magistrate Judge for a review of Plaintiffs

Second Amended Complaint. (Dkt. No. 35.) The Court issued an additional order directing

Plaintiff to bring his case into proper form order. (Dkt. No. 46.) Plaintiff provided the necessary

documents to bring the case into proper form. (Dkt. No. 47.) In his Second Amended Complaint,


                                                  -1-
Plaintiff alleges claims of civil rights conspiracy pursuant to 42 U.S .C. §§ 1983 and 1985, denial

of due process and equal protection, deliberate indifference to a serious medical need, violation of

procedural due process as to the filing of grievances, and placement in unsafe conditions of

confinement. (Dkt. No. 47.) The Magistrate Judge issued an R & R recommending the Court

dismiss all of Plaintiff's claims except his claim for medical deliberate indifference. (Dkt. No. 57.)

The Plaintiff filed timely objections. (Dkt. No. 61.)

II.     Legal Standard

        The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. See, e.g.,

Mathews v. Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(l )(C). Where there are no objections to the R & R, the Court reviews the R & R to "only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation." Fed. R. Civ. P. 72 advisory committee' s note. In the absence of objections to

the R & R, the Court need not give any explanation for adopting the Magistrate Judge ' s analysis

and recommendation. See, e.g. , Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence

of objection .. . we do not believe that it requires any explanation."). Plaintiff timely filed

objections in this case and the Court reviews the R & R de novo.

III.    Discussion

        Upon a review of the Magistrate ' s comprehensive analysis of Plaintiff's Second Amended

Complaint, the Court finds the Magistrate Judge ably addressed the issues. Plaintiffs first cause of

action for a civil rights conspiracy claim is insufficiently plead. In order to assert a claim for civil

conspiracy, a Plaintiff must set forth specific evidence that each member of the alleged conspiracy

shared the same conspiratorial objective. Hinkle v. City of Clarksburg, 81F.3d416, 421 (4th Cir.


                                                  -2-
1996.) Plaintiff alleges that Defendant Farr along with various other Defendants violated his civil

rights because they conspired to allow the South Carolina Department of Corrections ("SCDC")

to use "EMT" Defendant West as a nurse when Defendant West was not a licensed nurse as

required under South Carolina law and SCDC policy. (Dkt. No. 47 at 2-6.) In his objections to the

R & R, Plaintiff argues that there is "reasonable doubt" Defendants conspired with one another.

(Dkt. No. 61 at 3.) Yet, Plaintiff does not plead facts to suggest the Defendants shared the same

conspiratorial objective and Plaintiffs claims do not rise above speculation and conjecture. The

Court agrees with the R & R of the Magistrate Judge and dismisses Plaintiffs civil rights

conspiracy claim.

       The Magistrate Judge analyzed Plaintiffs second claim for due process and equal

protection violations and correctly determined these allegations fail to state a claim. Plaintiff

alleges that Defendant Stirling violated his civil rights by Stirling' s failure to abide by his own

policies and procedures because he allowed Plaintiff to remain in custody on unsigned court orders.

(Dkt. No. 47 at 8.) The Magistrate correctly construed these allegations as a challenge to a factor

or duration of Plaintiffs confinement, which is not an actionable § 1983 claim. Heck v. Humphrey,

512 U.S. 477, 481 (1994) (citingPreiser v. Rodriguez, 411U.S.475, 488-490 (1973)). A petition

for writ of habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or

duration of his confinement and seeks immediate or speedier relief. Id. Further, Plaintiffs

allegation that Defendant failed to follow the policies of SCDC fails as the failure of "prison

officials to follow their own policies or procedures, standing alone, does not amount to a

constitutional violation." Johnson v. SC. Dep't of Corr. , No. 3:06-2062-CMC-JRM, 2007 WL

904826, at * 12 (D.S.C. Mar. 21 , 2007). As such, the Court dismisses Plaintiffs due process claims.




                                                -3-
        In addition, Plaintiff alleges that his equal rights were violated. The Magistrate Judge

correctly determined that Plaintiff failed to allege which equal protection rights have been violated.

(Dkt. No. 57 at 7.) To succeed on an equal protection claim, a plaintiff must first demonstrate that

he has been treated differently from others with whom he is similarly situated and that the unequal

treatment was the result of intentional or purposeful discrimination. Morrison v. Garraghty, 239

F.3d 648, 654 (4th Cir. 2001). The complaint does not specify to whom Plaintiff is similarly

situated and that he was treated differently from others. In addition, the complaint fails to allege

facts to demonstrate unequal treatment as the result of intentional or purposeful discrimination. As

such, the Court dismisses Plaintiffs equal protection claims.

       Plaintiffs third claim concerns inadequate medical treatment. Upon a review of these

claims the Court finds the Magistrate Judge ably addressed these issues. First, Plaintiff alleges

Defendants Price, Story, and Wright conspired to falsely state that Plaintiff refused medical

treatment and had Plaintiff transferred to the Broad River Correctional Institution because of this

alleged refusal of treatment. (Dkt. No. 4 7 at 10). The Magistrate Judge correctly concluded that

these claims are subject to dismissal because Plaintiff alleges these allegations occurred after the

filing of this lawsuit. Based on the allegations in the Complaint, Plaintiff has not exhausted his

administrative remedies for any claims that occurred after November 8, 2018. Custis v. Davis, 851

F.3d 358, 361 (4th Cir. 2017) (noting that district courts may dismiss a prisoner' s complaint where

the failure to exhaust administrative remedies prior to filing suit is obvious on the face of the

complaint.)

       Regarding medical care, Plaintiff also asserts that between May 26, 2017 until November

8, 2018 he did not receive adequate medical care. The Magistrate Judge liberally construed these

allegations into a claim for medical deliberate indifference claim. (Dkt. No. 57 at 8.) Deliberate




                                                 -4-
indifference to an inmate' s serious medical needs constitutes cruel and unusual punishment. Estelle

v. Gamble, 429 U.S. 97, 104 (1979). "A deliberate indifference claim consists of two components,

objective and subjective. Objectively, the inmate's medical condition must be serious-one that

has been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor's attention." Jackson v. Lightsey, 775 F.3d

170, 178 (4th Cir. 2014). "Subjectively, the defendant must "know[ ] of and disregard[ ] an

excessive risk to inmate health or safety." Id. "To show an Eighth Amendment violation, it is not

enough that an official should have known of a risk; he or she must have had actual subjective

knowledge of both the inmate's serious medical condition and the excessive risk posed by the

official's action or inaction." Id.

        In this case, Plaintiff alleges that he was diagnosed with myeloma bone cancer in December

2016. (Dkt. No. 47 at 9.) He alleges that Defendant Price cancelled Plaintiff' s stem cell transplant

around August of 2017. (Dkt. No. 47 at 10.) Plaintiff alleges he did not receive adequate medical

care because Defendants Price and Simmons were unlicensed and improperly directed his medical

care. (Dkt. No. 57 at 10-13 .) Plaintiff further alleges that Defendants Stirling, Farr, Simmons, and

Smith violated his constitutional rights because they knew that Defendants Price and Simmons

were unqualified but hired them and allowed them to direct Plaintiff's medical care. (Id.) Viewing

these allegations in a light most favorable to Plaintiff, the Court agrees with the R & R that

Plaintiff's medical deliberate indifference claim from May 26, 2017 until November 8, 2018 is

sufficiently plead and should proceed. 1




1
  In his objections to the R & R, Plaintiff indicates he is providing supplemental grounds to support
the Magistrate ' s R & R. (Dkt. No. 61 at 10.) He alleges that in June 2018, while under the care of
Defendants Price, Smith, and Simmons, he was prescribed psychotropic medication and was not
made aware of a change in his medication. (Dkt. No. 61 at 10-11.) In addition, he alleges


                                                -5-
        Upon a review of Plaintiffs fourth claim for violation of procedural due process, the Court

finds the Magistrate Judge ably addressed this issue and dismissed the claim. Plaintiff alleges that

the grievance coordinator at SCDC denied him procedural due process because he failed to process

two separate SCDC grievances. (Dkt. No. 47 at 14-16.) The Magistrate Judge noted that these

grievances (0026-19 BRCI and 00215-19 BRCI) were filed in 2019, after this suit was initiated

which indicates Plaintiff has failed to exhaust his administrative remedies regarding these claims.

Custis, 851 F.3d at 361. Further, the allegations do not sufficiently state a claim upon which relief

may be granted because access to the grievance system is not a constitutionally protected right and

neither is access to any such procedure voluntarily established by a state. Adams v. Rice, 40 F.3d

72, 75 (4th Cir. 1994). The Court agrees with the R & R of the Magistrate Judge and dismisses

Plaintiffs claims for procedural due process.

       The Court reviewed Plaintiffs fifth claim regarding unsafe conditions of confinement and

finds that the Magistrate Judge ably addressed these issues. Plaintiff alleges that Defendants Price,

Story, and Wright placed him in an unsafe condition of confinement in January 2019 when Plaintiff

was exposed to second hand smoke in his cell. (Dkt. No. 47 at 16.) He alleges Defendants allowed

inmates to smoke "on the rock" which then caused smoke to seep into Plaintiffs cell through the

ventilation system. (Id.) The Magistrate Judge correctly determined these claims should be

dismissed for failure to exhaust administrative remedies as the complaint alleges they occurred

after Plaintiff filed the instant suit. Custis, 851 F.3d at 361. As such, Plaintiffs claim concerning

the conditions of his confinement is dismissed.




Defendants prescribed him anti-depressant medication and morphine without an examination,
diagnosis, or treatment from a psychiatrist. (Dkt. No. 61 at 10.)


                                                  -6-
         Plaintiffs sixth claim is against Defendants Hudson, Wright, and Story. Plaintiff alleges

Defendants Story and Wright conspired with Defendant Price to refuse Plaintiff medical treatment

on or about January 2, 2019. (Dkt. No. 47 at 9.) The Magistrate Judge correctly concluded that it

is apparent on the face of the Complaint that Plaintiff has failed to exhaust administrative remedies

with regard to these claims and they should be dismissed. Custis, 851 F.3d at 361. This Court

agrees. The allegation against Defendant Hudson concerns Plaintiffs grievances he alleges were

filed in 2019. He alleges that Defendant Hudson directed an inmate to shred Plaintiffs documents.

(Dkt. No. 47 at 14.) The allegations against Defendant Hudson fail to state a claim upon which

relief may be granted and are dismissed. Rice, 40 F.3d at 75 . 2

         In summary, the Court dismisses all of Plaintiffs claims except the claim for medical

deliberate indifference stemming from May 26, 2017 until the filing of this action on November

8, 2018.

IV.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 57) as the Order of the

Court.

         AND IT IS SO ORDERED.




2
  Plaintiff objects to the R & R as to the findings that Plaintiff failed to exhaust his administrative
remedies for allegations that occurred after November 8, 2018, the date on which Plaintiff initiated
this lawsuit. (Dkt. No. 61 at 11- 14.) Plaintiff argues that each ground in the Complaint was
exhausted through "kiosk" and SCDC grievance system. (Id.) He handwrites correspondence
received from "kiosk" dating from March 2019 through June 2019. (Dkt. No. 61 at 11 -14). This
is insufficient to demonstrate Plaintiffs administrative remedies were exhausted prior to the filing
of this lawsuit for any conduct alleged to have occurred after November 8, 2018. See Custis v.
Davis, 851 F.3d 358, 361 (4th Cir. 2017) (noting that "inmates may fi le suits about prison
conditions only if administrative remedies as available are exhausted.")




                                                 -7-
                                   llicha~k ail?
                                   United States District Court Judge
OctoberJ.E_,  2019
Charleston, South Carolina




                             -8-
